Citation Nr: 1535656	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder, previously diagnosed as schizoaffective disorder.  

2.  Whether the RO properly reduced the evaluation assigned the right median nerve palsy status post laceration of right forearm, from 50 percent to 10 percent, effective April 1, 2011.

3.  Entitlement to a rating in excess 10 percent for the right median nerve palsy status post laceration of right forearm, from April 1, 2011 to November 30, 2011 and from January 1, 2012 to May 17, 2012 and from July 1, 2012.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2005 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction now rests with the RO in St. Petersburg, Florida.

The January 2011 rating decision reduced the Veteran's evaluation for right median nerve palsy status post laceration of right forearm from 50 percent to 10 percent effective April 1, 2011.  As discussed in greater detail below, the Veteran filed a February 2011 notice of disagreement (NOD) initiating an appeal of the rating reduction determination, and later filed a May 2011 application for benefits for an increased rating for right median nerve palsy status post laceration of right forearm.  However, the RO has, in essence, processed this appeal as one seeking an increased rating rather than as challenging the propriety of a rating reduction, as the issue was framed as such in the November 2011 statement of the case (SOC) issued following the Veteran's February 2011 NOD; however, the issue regarding the propriety of the rating reduction has not been addressed in an SOC and is not properly prepared for appellate review.  Additionally, a review of the record reveals that, during the course of this appeal for right median nerve palsy status post laceration of right forearm, by an August 2013 rating decision, the RO granted the Veteran a temporary 100 percent evaluation for his service-connected right median nerve palsy status post laceration of right forearm.  This award, based on surgery requiring convalescence, was effective from November 30, 2011 to January 1, 2012 and from May 17, 2012 to July 1, 2012 and necessitates a recharacterization of the claim on appeal as is shown above.

A November 2011 rating decision reversed an April 2010 rating which decreased the Veteran's evaluation for major depressive disorder, from 30 percent to 10 percent, effective July 1, 2010.  Although the Veteran filed a timely May 2010 NOD with respect to the April 2010 rating decision reduction, the November 2011 rating decision granted a 50 percent rating effective from July 20, 2009 (the date of a claim for TDIU based on major depressive disorder).  The RO issued a November 2011 SOC simultaneously with the November 2011 rating decision and the Veteran timely perfected an appeal thereafter.  The November 2011 SOC did not address a rating reduction for major depressive disorder, but treated the claim as an increased rating claim.  Thus, although the Veteran timely filed a January 2012 NOD with respect to the November 2011 rating decision, an appeal had already been perfected.  Thus, the November 2011 rating decision is the correct rating decision on appeal with respect to the Veteran's claim for major depressive disorder as the April 2010 rating reduction was restored.

In his January 2012, VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing; however, in several statements, most recently in dated May 2015, the Veteran's representative withdrew the hearing request.  Therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (e) (2014).

Additional evidence received subsequent to the most recent re-adjudication of the claims by the RO, in a November 2011 statement of the case, has been added to the record.  The Veteran did not waive review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as the claims herein must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims arere-adjudicated after the specified development is completed.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, a NOD received in February 2011, challenged the January 2011 rating decision which reduced the evaluation for right median nerve palsy status post laceration of right forearm.  Notably, the January 2011 rating decision implemented a rating reduction (rather than denying an increased rating).  The Board finds that the February 2011 NOD initiated an appeal of the reduction of the rating for right median nerve palsy status post laceration of right forearm.  The November 2011 SOC issued in response phrases the issue as "Evaluation of right median nerve palsy status post laceration of right forearm, currently evaluated as 10 percent disabling," and the SOC's cited regulations and explanation of reasons and bases are confined to applying the criteria for rating for right median nerve palsy status post laceration of right forearm to conclude that the criteria for a rating in excess of 10 percent were not met; the SOC does not cite to, or discuss the regulations and elements for consideration when determining the propriety of a rating reduction.

The distinction is significant, as a case involving the propriety of a reduction requires consideration of regulatory criteria affording certain due process protections specific to such matter that do not apply in a general claim for increase.  See 38 C.F.R. § 3.105(e).  [Notably, the provisions of 38 C.F.R. § 3.344(a)(b) may apply as the rating reduced was in effect for more than 5 years/the disability had stabilized.]  The Board finds that the February 2011 NOD timely initiated an appeal on the issue of the propriety of the reduction of the rating for right median nerve palsy status post laceration of right forearm from 50 to 10 percent.  The Court has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board must instruct the RO that this issue remains pending in appellate status and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA mental conditions examination was conducted in August 2010.  An August 2012 VA treatment record documented the Veteran heard voices and had increased sleep problems.  A November 2012 VA treatment record reported paranoid ideation.  A March 2013 VA treatment record also documented auditory hallucinations.  Such symptoms appear to be more severe than reported in the August 2010 VA mental conditions examination report which noted no delusions, variable sleep impairment and auditory hallucinations which were not persistent.  With respect to the Veteran's claim for right median nerve palsy status post laceration of right forearm, a VA examination has not been provided to determine the severity of the disability subsequent to the termination of temporary convalesce granted by the RO, which terminated effective July 1, 2012.  Thus, as the severity of the Veteran's major depressive disorder and right median nerve palsy status post laceration of right forearm may have both worsened and because the most recent VA examinations were conducted several years ago, a new VA examination for each claim is warranted.

Additionally, in light of the remand for VA examinations, updated VA treatment records should be obtained.  The record, in Virtual VA, reflects the Veteran most recently received VA treatment from the North Florida/South Georgia Veterans Health System, in July 2013.  Thus, on remand, updated VA treatment records from the North Florida/South Georgia Veterans Health System, to include the Tallahassee Outpatient Clinic, the Malcom Randall VA Medical Center (VAMC), and all additional associated outpatient clinics, since July 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Board finds the issue of entitlement to TDIU is intertwined with the increased rating claims for remanded herein, as such could affect whether the Veteran meets the schedular criteria for a TDIU.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the North Florida/South Georgia Veterans Health System, to include the Tallahassee Outpatient Clinic, the Malcom Randall VA Medical Center (VAMC) and all additional associated outpatient clinics, since July 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected major depressive disorder, previously diagnosed as schizoaffective disorder.  If the Veteran's service-connected major depressive disorder, previously diagnosed as schizoaffective disorder, manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.  

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected coronary artery disease.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies should be performed, and all findings should be set forth in detail. The examiner should identify all complications and symptoms attributable to the Veteran's service-connected right median nerve palsy status post laceration of right forearm, in accordance with the rating criteria.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria to include an assessment of complete paralysis of the major median nerve, marked by symptoms of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, severe incomplete paralysis of the major median nerve, moderate incomplete paralysis of the major median, and mild incomplete paralysis of the major median nerve.

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  The AOJ should issue an appropriate SOC in response to the Veteran's timely NOD challenging the propriety of the January 2011 reduction in the rating for right median nerve palsy status post laceration of right forearm from 50 to 10 percent, effective April 1, 2011.  The Veteran must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in the matter, it should be returned to the Board for further appellate consideration.

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



